994 A.2d 1078 (2010)
Herbert L. DALEY and Evelyn Daley, H/W, Respondents
v.
A.W. CHESTERTON, INC., U.S. Supply Co., and Duro-Dyne Corp.
Petition of U.S. Supply Co. and Duro-Dyne Corp.
No. 415 EAL 2009.
Supreme Court of Pennsylvania.
May 11, 2010.

ORDER
PER CURIAM.
AND NOW, this 11th day of May 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
(1) Did the Superior Court err by permitting suits for more than one malignant disease resulting from the *1079 same asbestos exposure under the "two-disease" rule?
This case is consolidated for oral argument with No. 410 EAL 2009.